Case 1:19-cv-01268-DME-NRN Document 69 Filed 04/16/21 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01268-DME-NRN

  PARK RISE HOMEOWNERS ASSOCIATION, a Colorado non-profit corporation,

  Plaintiff,

  v.

  HDI GLOBAL SPECIALTY SE f/k/a INTERNATIONAL INSURANCE COMPANY OF
  HANNOVER SE, a foreign corporation,

  Defendant.

                             ORDER ON DISCOVERY DISPUTE

  Entered by Magistrate Judge N. Reid Neureiter

          This matter came before the Court on a discovery dispute on March 30, 2021.

  This is an insurance (and insurance bad faith) dispute. Plaintiff Park Rise Homeowners

  Association (“Park Rise”) experienced roof damage to its multi-building condominium

  complex (11 buildings total) from a hail and windstorm in 2017. Park Rise’s Insurer,

  Defendant HDI Global Specialty SE (“HDI”), inspected the property. There are disputes

  as to the scope of the damage, the policy limits, as to the applicability of Park Rise’s

  approximately $350,000 deductible for hail damage.

          One issue raised by the discovery dispute is the propriety of certain of

  Defendant’s redactions to Claim Notes entries produced by HDI in discovery. Plaintiff

  Park Rise argues that entries in the Claim Notes constituted the memorialization of

  “ordinary business activities” and were not properly redacted. Plaintiff points to

  Defendant’s Privilege Log (Dkt. #67-5), and the numerous entries attributing redaction

  to “Attorney client privilege; Work Product” without additional detail. According to

  Plaintiff, “[t]he privilege log submitted with the memoranda and emails does not offer
Case 1:19-cv-01268-DME-NRN Document 69 Filed 04/16/21 USDC Colorado Page 2 of 8




  any basis for the privilege or protection asserted, and only employees of Premier Claims

  Management and HDI are indicated as correspondents.” Dkt. #67-1 at 5.

         I heard argument on certain aspects of the discovery dispute and ordered

  Defendant HDI to submit for in camera review certain redacted Claim Notes entries.

  See Dkt. #67 (minutes of discovery dispute proceeding). On April 5, 2021, HDI

  submitted under restriction for in camera review 103 pages of claims notes highlighting

  in yellow disputed redacted sections. See Dkt. #68-1. I did not require that claim notes

  that referred to prior or ongoing settlement discussions be produced in unredacted form.

         Legal Standard

         Because subject matter jurisdiction in this matter is based upon the Court's

  diversity jurisdiction, state law controls issues of privilege, including application of the

  attorney-client privilege, Fed. R. Evid. 501. Pursuant to Colo. Rev. Stat. § 13-90-

  107(1)(b), “[a]n attorney shall not be examined without the consent of his client as to

  any communication made by the client to him or his advice given thereon in the course

  of professional employment.” Although now codified, “the privilege originated in the

  common law, and much of the common law jurisprudence pertaining to the privilege is

  retained.” People v. Tucker, 232 P.3d 194, 198 (Colo. App. 2009). “The purpose of the

  attorney-client privilege is to secure the orderly administration of justice by insuring

  candid and open discussion by the client to the attorney without fear of disclosure.”

  Losavio v. Dist. Court In & For Tenth Judicial Dist., 533 P.2d 32, 34 (Colo. 1975).

         A party resisting discovery based on the attorney-client privilege or work product

  immunity has the burden of establishing that the privilege applies. Peat, Marwick,

  Mitchell & Co. v. West, 748 F.2d 540, 542 (10th Cir.1984) (“A party seeking to assert




                                                 2
Case 1:19-cv-01268-DME-NRN Document 69 Filed 04/16/21 USDC Colorado Page 3 of 8




  the privilege must make a clear showing that it applies”); Colorado v. Schmidt–Tiago

  Construction Co., 108 F.R.D. 731, 734 (D.Colo.1985) (“The burden of proving the

  attorney-client or work-product privileges rests on the person raising that privilege”).

  Under Fed.R.Civ.P. 26(b)(5), when a party withholds documents or other information

  based on the attorney-client privilege or work product protection, the party “shall make

  the claim expressly and shall describe the nature of the documents, communications, or

  things not produced or disclosed in a manner that, without revealing information itself

  privileged or protected, will enable other parties to assess the applicability of the

  privilege or protection.”

         To satisfy the burden established by Rule 26(b)(5), the party asserting the

  privilege must provide a privilege log that describes in detail the documents or

  information claimed to be privileged and the precise reasons the materials are subject to

  the privilege asserted. See McCoo v. Denny's, Inc., 192 F.R.D. 675, 680 (D.Kan.2000).

  The information provided in the privilege log must be sufficient to enable the court to

  determine whether each element of the asserted privilege is satisfied. Horton v. United

  States, 204 F.R.D. 670, 673 (D. Colo. 2002).

         There is some complexity involved in applying the attorney-client or work product

  privileges in the insurance adjustment context. Colorado courts have recognized that an

  insurer cannot cloak with privilege actions or communications by or to an attorney that

  would normally be done by the insurer in the ordinary investigation of an insurance

  claim. There are the numerous decisions applying Colorado law that have considered

  whether communications are subject to the attorney-client privilege where the insurer

  retained an attorney to assist in adjusting an insurance claim. These decisions




                                                3
Case 1:19-cv-01268-DME-NRN Document 69 Filed 04/16/21 USDC Colorado Page 4 of 8




  “uniformly have held that insurance companies cannot claim privilege when an attorney

  is acting as a claim adjuster, rather than counsel.” Menapace v. Alaska National Ins.

  Company, Civil no. 20-cv-00053-REB-STV, 2020 WL 6119962 (D. Colo. October 15,

  2020) at *5.

         In National Farmers Union Property & Casualty Co. v. District Court for the City

  and County of Denver (“National Farmers”), the Colorado Supreme Court considered

  the propriety of an insurer's assertion of attorney-client privilege and work product

  protection for a memorandum “prepared by outside counsel to inform [the insurer's]

  general counsel of the results of an investigation as to the facts regarding issuance of

  the policy and conclusions regarding whether a claim under the policy should be paid.”

  718 P.2d 1044, 1045-46 (Colo. 1986). The court found that the attorneys who prepared

  the memorandum “were performing the same function a claims adjuster would perform,

  and the resulting report [thus was] an ordinary business record of the insurance

  company.” Id. at 1048; see also id. at 1049 (finding that, in conducting interviews to

  determine “the factual circumstances underlying the issuance of the policy . . . the

  attorneys were acting more in the role of claims investigator than legal counsel”). The

  court concluded that “the attorney-client privilege [did] not protect [the factual portion of

  the memorandum ordered to be produced] because the information contained therein

  was not legal advice but the results of a factual investigation relating to the issuance of

  a policy.” Id. at 1049. Other portions of the memorandum, which contained legal

  conclusions, and a subsequent memorandum of a legal nature were deemed to have

  been properly withheld. Id.




                                                4
Case 1:19-cv-01268-DME-NRN Document 69 Filed 04/16/21 USDC Colorado Page 5 of 8




         In Fiechtner v. American Family Mutual Insurance Company, an insurer sought to

  exclude evidence related to its in-house counsel's involvement in the evaluation and

  adjustment of the plaintiff's insurance claim after the plaintiff initiated the litigation. 09-

  CV-02681-WJM-MEH, 2011 WL 4087296, at *1 (D. Colo. Sept. 13, 2011). The court

  found that, although the in-house counsel “was acting as an attorney with respect to

  some of his duties, and that some of his resulting actions or communications would

  therefore be privileged, at least to some extent, [the attorney] was acting as a claims

  adjuster rather than an attorney” and that the attorney's “actions in [that] capacity [we]re

  not protected by any attorney privilege or work-product doctrine.” Id. at *2. The court

  thus permitted the plaintiff “to introduce evidence related to [the attorney's] post-litigation

  conduct to the extent it involve[d] [the attorney's] activities as a claims adjuster rather

  than an attorney.” Id.

         These and other decisions thus stand for the proposition that, where an insurer

  utilizes an attorney to both handle claims adjusting activities and also to provide legal

  advice, “the communications related to the claims handling functions (such as

  investigation, gathering and summarizing information, and valuation of the claim) are

  ordinary business activities of the insurance company typically handled by an adjuster

  or investigator and thus are not entitled to attorney client privilege.” Menapace, 2020

  WL 6119962 at *7. “However, communications related to the actual provision of legal

  advice are still protected by the attorney-client privilege.” Id. These cases further make

  clear that, even where an attorney participates in claims adjusting activities to further

  their ability to offer legal advice (e.g., by investigating the factual basis for the claim),




                                                  5
Case 1:19-cv-01268-DME-NRN Document 69 Filed 04/16/21 USDC Colorado Page 6 of 8




  “communications related to those claims adjusting activities still are not entitled to the

  protections of the attorney-client privilege.” Id.

          One further complication in this lawsuit is that it was filed in April 1, 2019. The

  case was stayed while the Parties availed themselves of the appraisal process

  contained in the insurance policy. See Dkt. #20 (Joint Stipulation for Continued

  Temporary Stay of Proceedings, filed Nov. 15, 2019); Dkt. #37 (Joint Motion to Stay

  Pending Appraisal, filed July 1, 2020); Dkt. #45 (Order lifting stay, filed Nov. 2, 2020).

  Since the lifting of the stay on November 2, 2020, the litigation has proceeded, and the

  continuing evaluation of the claim by the insurer has proceeded in parallel with the

  litigation.

          The Claim Notes which have been submitted for in camera review appear to

  include numerous notes from Premier Claims Management LLC to the insurer. It

  appears that Premier Claims Management was being used as a third-party adjuster by

  the Defendant insurer. The issue for decision is whether claims notes that reflect legal

  thoughts or impressions addressing the litigation or legal interpretations of the policy are

  protected from disclosure based on the attorney-client privilege or attorney work-product

  doctrine.

          In Camera Review of Submitted Materials

          With the above principles in mind, I reviewed the unredacted claim notes entries

  submitted for in camera review. All page references are to the page number (out of 103)

  of Dkt. #68-1. Other than the entries referred to below, I conclude that the redactions

  found in Dkt #68-1 are proper as either covered by the attorney-client or attorney work-

  product privilege.




                                                 6
Case 1:19-cv-01268-DME-NRN Document 69 Filed 04/16/21 USDC Colorado Page 7 of 8




   Page of     Description of Redaction            Ruling     Basis
   DKT #68-
   1
   p.4.        Language below “Reserves”           Unredact   No apparent
               and above “Settlement                          privilege
               Negotiations”
   p. 13       Redaction of “neutral               Unredact   This is not
               appraiser” verbal opinion                      privileged.
               report to Defense Counsel                      Communication
                                                              with Appraiser
                                                              should be
                                                              unredacted.
   p. 22       Language reciting what              Unredact   This is not
               appraiser verbally told                        privileged, and it
               defense counsel                                is improper to try
                                                              to hide verbal
                                                              communications
                                                              between insurer
                                                              and supposedly
                                                              “neutral”
                                                              appraiser.
   p. 22       “Defense counsel informs us .       Unredact   This appears to
               . .”                                           be a lawyer doing
                                                              the work of a
                                                              claims adjuster
                                                              (obtaining
                                                              estimates to
                                                              replace roofs).
                                                              This is not
                                                              privileged.
    p. 22      “We do not yet have his             Unredact   This is
               formal opinion, but defense                    communication
               counsel, after talking to him . .              with the
               .”                                             appraiser. It is
                                                              not privileged.
   p. 30       Redactions relating to              Unredact   Not privileged.
               communications with
               appraiser and contractors’
               estimates.
   p. 80       “In view of the previous            Unredact   Part of business
               exchanges, . . . “                             of insurance. Not
                                                              privileged.



  Date: April 16, 2021


                                               7
Case 1:19-cv-01268-DME-NRN Document 69 Filed 04/16/21 USDC Colorado Page 8 of 8




                                           N. Reid Neureiter
                                           United States Magistrate Judge




                                       8
